COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00303-CV

IN THE INTEREST OF H.S.,
A MINOR CHILD


                                     ----------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 231-543098-13

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

                                I. INTRODUCTION

      The sole issue we address in this appeal is whether the trial court erred by

ruling that Grandparents2 lack standing under Texas Family Code section

102.003(a)(9) to file an original suit seeking to modify Mother’s and Father’s




      1
      See Tex. R. App. P. 47.4.
      2
      Grandparents, who are appellants in this appeal, are the maternal
grandmother and step-grandfather of H.S.
parent-child relationship with Grandparents’ granddaughter, Heather.3 See Tex.

Fam. Code Ann. § 102.003(a)(9) (West Supp. 2015). Because Grandparents

lack standing, we will affirm the trial court’s order granting Father’s plea to the

jurisdiction and dismissing Grandparents’ suit.

                   II. FACTUAL AND PROCEDURAL BACKGROUND

      The facts are straightforward and undisputed.4 The following testimony

was elicited at the hearing on Father’s plea to the jurisdiction asserting that

Grandparents lack standing.

      Although Heather’s Mother and Father never married, they coparented

Heather from birth.    Mother and Father were joint managing conservators of

Heather, and Mother had the right to designate Heather’s primary residence.5

Mother and Heather lived primarily with Grandparents until Heather was a little

over a year old. Around this time, in March 2014, Grandparents, Father, and

Mother all agreed that Mother needed to address her alcohol-abuse issues by

participating in and living at Sober Living.



      3
       We utilize a fictitious name for the child involved. See Tex. Fam. Code
Ann. § 109.002(d) (West 2014).
      4
        At Grandparents’ request, the trial court made findings of fact and
conclusions of law; the trial court made forty findings of fact and five conclusions
of law.
      5
       The Office of the Attorney General issued a child support review order
after Heather was born and was provided an opportunity to file a brief in this
appeal but did not.

                                          2
      Mother testified that she and Father initially discussed having Heather live

with Father during Mother’s rehab, but they decided against it because they

thought Mother’s stint in rehab would be “extremely temporary,” not longer than

three months. Grandparents approached Mother and asked if Heather could

stay with them while Mother underwent rehab.           Grandparents, Father, and

Mother held a family meeting, and everyone agreed that Heather would stay with

Grandparents.     Mother testified that she agreed to let Heather stay with

Grandparents as “a temporary solution until [she] got back on [her] feet and got a

little more stable in [her] recovery[,] and then [Heather] would go back to stay[ing]

with [Mother], and [Father] and [Mother] would continue to coparent together.”

Mother reiterated that she always intended to and did return for Heather, that

Heather’s stay with Grandparents was a temporary situation, and that

Grandparents agreed to this arrangement.

      As it turned out, Mother’s rehab took longer than expected, and

Grandparents filed a petition to modify Mother’s and Father’s parent-child

relationship with Heather on October 4, 2014—six months and one week after

Mother had entered rehab. Grandparents alleged that Mother had voluntarily

relinquished the actual care, custody, and control of Heather and requested to be

appointed as the persons with the exclusive right to designate Heather’s primary

residence; the right, after consultation with Father and Mother, to make invasive

medical decisions for Heather; the right to receive child support; and the right,

after consultation with Father and Mother, to make educational decisions for

                                         3
Heather.   Father answered, denying that Mother had voluntarily relinquished

Heather’s actual care, custody, and control to Grandparents for six months prior

to the date they filed suit and filed a plea to the jurisdiction asserting that

Grandparents lacked standing to bring their suit.6

      Mother explained that while she lived at Sober Living, she worked and then

went to Grandparents’ house in the evenings to have dinner with Heather, to

spend time with her, to bathe her, and to put her to bed. Mother picked up

Heather from daycare on occasions when she was able to borrow a car. Mother

continued to make decisions regarding Heather, and both Mother and

Grandmother made doctor appointments for Heather. Mother signed a consent

with one doctor to allow Grandparents to have Heather treated because Heather

had serious ear infections.       Mother testified that by signing the medical

authorization for Heather, Mother was not relinquishing care and control of

Heather to Grandparents. Mother said that Grandmother tried to keep her and

Father reasonably informed about the doctor appointments that Grandmother

made for Heather. Mother agreed that Grandparents paid for Heather’s daycare

and were primarily in charge of Heather’s day-to-day activities while Mother was

in rehab. Mother testified that she kept in contact with Grandmother and never

intended to relinquish care and control of Heather.


      6
         After Grandparents filed suit in October 2014, the trial court determined
that it was in Heather’s best interest for Father to have possession of her until the
issue of Grandparents’ standing was resolved.

                                         4
      While Mother was in treatment, Father kept Heather every other weekend

and saw Heather “more than that.” Sometimes Father would pick up Heather on

Thursday and would keep her until Sunday.       Mother said that she talked to

Father about Heather every day during that time (March to October 2014) and

that Father brought Heather to see Mother.

      Mother testified that during the March to October time frame, Mother and

Father both repeatedly expressed the opinion that Heather should live with

Father, but Grandmother “disagreed.” Mother explained that when Grandmother

did not agree to let Heather live with Father, she believed “that my mom wants to

have control.”

      Grandmother testified that when Mother started relapsing, Grandparents

asked Mother to go to Sober Living, and she agreed. Grandmother testified that

she and her husband agreed to support Mother in her recovery by taking care of

Heather. Grandmother said that several family meetings were held and that

Mother and Father agreed that Heather would stay with Grandparents.

      Grandmother testified that she and her husband were in charge of

Heather’s daily activities7 but said that she tried to keep Mother informed about

Heather’s activities and tried to involve Mother and Father in those decisions.

Grandmother testified that she kept Mother fully informed of everything going on

with Heather and that both Mother and Father gave input on how to care for

      7
      Grandmother testified that Heather had a babysitter during the day while
they worked.

                                       5
Heather.    Grandmother agreed that Mother made doctor appointments for

Heather’s   fifteen-month   and   eighteen-month     well-care   checkups;   when

Grandmother needed to take Heather to the doctor, she did not make

appointments but instead took Heather to urgent care.

      Grandmother agreed that Mother saw Heather while Grandmother cared

for Heather from March until October 2014. Grandmother testified that Father’s

visits with Heather were sporadic until the end of May or the beginning of June

2014 when they worked out a deal for him to visit with Heather every other

weekend. But Grandmother said that Father has been in Heather’s life since her

birth and that he sees her on a regular basis. According to Grandmother, Father

never kept Heather for more than a four-day period, never exercised his right to

summer visitation, never asked for Heather to live with him, and never filed any

document with a court requesting to be named Heather’s primary conservator.

Grandmother also testified that Mother never talked to her about having Heather

live with Father.

      Father testified that between March and October 2014, he asked

Grandparents on three occasions for Heather to come and live with him;

Grandmother’s response was always, “[W]e’ll talk about it,” but then “it never gets

talked about.”      Father said that before Mother went to rehab, he told

Grandparents that Heather should live with him; that a two-week-long discussion

ensued via text messages, phone calls, and in-person conversations; and that he



                                        6
and Mother ultimately agreed to let Heather live with Grandparents while Mother

was in treatment.

      Father testified that he has always had a close relationship with Heather

and that since she was born, the longest he had gone without seeing her was

four days when he was on vacation. He testified that he saw Heather more than

every other weekend; he explained that he sometimes saw her two weekends in

a row and that many times, he picked her up on Thursdays. Father said that he

did not exercise his summer visitation because he was not aware he had it; he

did not look at the ordered possession schedule because Mother had always

allowed him to see Heather whenever he wanted. Father said that he did not

initiate court proceedings because he thought that everything would go back to

normal after Mother got out of treatment; he said that he had even discussed

getting his own place with Mother and Heather.

      Father agreed that Grandparents were Heather’s primary caregivers from

March 30 to December 19 when he took possession of Heather. He said that

Grandparents kept him reasonably informed about what was going on with

Heather. Father testified that because Heather was staying with Grandparents,

he gave them a medical authorization to allow them to seek treatment for

Heather for “any type of emergency reasons.” On more than one occasion, a

healthcare provider contacted Father for authorization to provide healthcare for

Heather.



                                       7
      At the conclusion of the hearing before the trial court on Father’s plea to

the jurisdiction, the trial court found that based on the parties’ agreement—that

Heather would live temporarily with Grandparents until Mother returned from

treatment—Grandparents had failed to establish that they had actual care and

actual control over Heather for the statutorily-required six months; thus,

Grandparents failed to establish standing to pursue a suit affecting the parent-

child relationship (SAPCR).     The trial court granted Father’s plea to the

jurisdiction and dismissed Grandparents’ suit.8

      Grandparents perfected this appeal, raising a single issue asserting that

the trial court erred by determining that they lacked standing under Texas Family

Code section 102.003(a)(9) to file a SAPCR concerning Heather. See Tex. Fam.

Code Ann. § 102.003(a)(9).

     III. STANDARD OF REVIEW AND STANDING UNDER SECTION 102.003(A)(9)

      Whether a plaintiff has standing is a question of law that we review de

novo. Tex. Dep’t of Transp. v. City of Sunset Valley, 146 S.W.3d 637, 646 (Tex.

2004); In re Kelso, 266 S.W.3d 586, 590 (Tex. App.—Fort Worth 2008, orig.

proceeding). When standing is conferred by a statute, “the statute itself serves

as the proper framework for a standing analysis.” Everett v. TK-Taito, L.L.C.,

      8
        Based on Father’s counterpetition to modify the parent-child relationship,
the trial court signed an order agreed to by Mother that appointed Mother and
Father joint managing conservators, gave Father the exclusive right to designate
Heather’s primary residence, gave Mother possession of Heather at times
mutually agreed to in advance by Father and Mother, and ordered Mother to pay
child support and to apply for insurance for Heather.

                                        8
178 S.W.3d 844, 851 (Tex. App.––Fort Worth 2005, no pet.). We review a trial

court’s construction of a statute, including a statute conferring standing, de novo.

See, e.g., Tex. Lottery Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628,

635 (Tex. 2010).

      The Texas Legislature has provided a comprehensive statutory framework

for standing in the context of SAPCRs. See In re K.K.C., 292 S.W.3d 788, 790–

91 (Tex. App.—Beaumont 2009, orig. proceeding); see Tex. Fam. Code Ann.

§ 102.003, §§ 102.0035, .004 (West 2014), § 102.0045 (West Supp. 2015),

§ 102.006 (West 2014). In an original SAPCR, standing is a threshold issue

when the petitioner seeks managing conservatorship. K.K.C., 292 S.W.3d at

790. The burden to prove standing is on the petitioner. See id.

      Texas Family Code section 102.003(a)(9) confers general standing to file

suit upon “a person, other than a foster parent, who has had actual care, control,

and possession of the child for at least six months ending not more than 90 days

preceding the date of the filing of the petition.”    See Tex. Fam. Code Ann.

§ 102.003(a)(9). The word “control” in section 102.003(a)(9) means “something

more than the control implicit in having care and possession of the child.” See

K.K.C., 292 S.W.3d at 792. “Control” refers to the power or authority to guide

and manage and includes the authority to make decisions of legal significance for

the child.   Id. at 793.   To compute the six-month time period under section

102.003(a)(9), “the court may not require that the time be continuous and

uninterrupted but shall consider the child’s principal residence during the relevant

                                         9
time preceding the date of commencement of the suit.” Tex. Fam. Code Ann.

§ 102.003(b).    A determination of standing under family code section

102.003(a)(9) is necessarily fact specific and is resolved on an ad hoc basis. In

re M.P.B., 257 S.W.3d 804, 809 (Tex. App.––Dallas 2008, no pet.).

                                 IV. ANALYSIS

      Looking to the statutory elements of standing under family code section

102.003(a)(9), Grandparents had the burden of establishing that they were not

foster parents of Heather and that they had actual care, control, and possession

of Heather for at least six months ending not more than ninety days before

October 4, 2014—the date Grandparents filed suit seeking managing

conservatorship of Heather.     See Tex. Fam. Code Ann. § 102.003(a)(9).

Grandparents established that they were not Heather’s foster parents, and the

parties agree––and the trial court found––that Heather primarily resided with

Grandparents at Grandparents’ home from March through October 2014. Thus,

Grandparents    established    the   not-foster-parents   element   of   section

102.003(a)(9) and that Heather physically resided with Grandparents for at least

six months before they filed their SAPCR.9


      9
        Mother and Father contend that the fact that Heather physically resided
with Grandparents at Grandparents’ home for six months does not establish the
six-month “actual possession” time period required by section 102.003(a)(9)
because—according to Mother and Father––Grandparents’ home was only a
temporary residence for Heather. See Tex. Fam. Code Ann. § 102.003(b);
Kelso, 266 S.W.3d at 590 (stating that one of the factors courts look at to
determine a child’s principal residence is whether the residence is permanent
rather than temporary). However, we need not address whether Grandparents’
                                       10
      Concerning the actual care and actual control elements of section

102.003(a)(9), however, in conclusions of law 1 and 2, respectively, the trial court

determined that Grandparents had failed to establish that they had actual care

over Heather for the statutory six-month period and had failed to establish that

they had actual control over Heather for the statutory six-month period. In their

sole issue, Grandparents raise two primary complaints challenging these

conclusions of law. First, Grandparents complain that the trial court “engrafted” a

“not temporary” element on section 102.003(a)(9)’s standing requirements;

Grandparents argue that their actual care and actual control over Heather can be

temporary and still meet section 102.003(a)(9)’s standing requirements. Second,

Grandparents argue that proof of shared custody may meet section

102.003(a)(9)’s actual care and actual control requirements even in the absence

of evidence of the legal right of control. We address these contentions together.

      Section 102.003(a)(9)’s requirement that a nonparent establish “actual

care and control” of the child in order to gain standing to file an original SAPCR

implicitly raises the issue of whether the parents are adequately caring for the

child or have abdicated their parental duties of care for and control of the child.

See, e.g., In re C.T.H.S., 311 S.W.3d 204, 209 (Tex. App.––Beaumont 2010, pet.


six months of physical possession of Heather satisfied section 102.003(a)(9)’s
actual possession requirement because, as set forth below, we hold that the trial
court’s conclusions of law—that Grandparents failed to establish the actual care
and actual control elements—are correct. See Tex. R. App. P. 47.1 (requiring
appellate court to address only issues necessary to disposition of appeal).

                                        11
denied) (recognizing that “when someone other than a parent claims standing

under the ‘actual care’ requirement of section 102.003(a)(9), the court considers

whether the parent is adequately caring for her children”). The issue of whether

the parents are adequately caring for the child or have abdicated their parental

duties of care for and control of the child is necessarily and implicitly raised by an

assertion of section 102.003(a)(9) standing because so long as a parent

adequately cares for his or her children (i.e., is fit), there will normally be no

reason for the State to inject itself into the private realm of the family to further

question the ability of that parent to make the best decisions concerning the

rearing of that parent’s children. See Troxel v. Granville, 530 U.S. 57, 68–69,

120 S. Ct. 2054, 2061 (2000). The interest of parents in the care, custody, and

control of their children is a fundamental liberty interest as recognized by the

United States Supreme Court in Troxel10 and is of constitutional dimension as

recognized repeatedly by the Texas Supreme Court.11             Texas statutes are

intended by the Texas Legislature to be in compliance with the United States and

Texas Constitutions. See K.K.C., 292 S.W.3d at 792–93. Accordingly, standing

under section 102.003(a)(9) cannot be gained by a nonparent exercising care,

control, and possession over a child in the absence of evidence that the child’s

parent is unfit or has abdicated his or her own care, control, and possession over

      10
        Id., 120 S. Ct. at 2061.
      11
        See, e.g., Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985); Wiley v.
Spratlan, 543 S.W.2d 349, 352 (Tex. 1976).

                                         12
the child to the nonparent for the statutory period. See id. (holding no section

102.003(a)(9) standing existed for nonparent because parent “did not relinquish

to petitioner or abdicate her parental rights, duties, and responsibilities” to

nonparent); Kelso, 266 S.W.3d at 590–91 (holding no section 102.003(a)(9)

standing existed for grandmother and step-grandfather when “the evidence does

not show that [mother] voluntarily relinquished permanent care, control, and

possession of [child]”); In re M.J.G., 248 S.W.3d 753, 758–59 (Tex. App.—Fort

Worth 2008, no pet.) (holding no section 102.003(a)(9) standing existed for

grandparents when “there was no evidence . . . [parents] had abdicated their

parental duties and responsibilities to the grandparents”). By the use of the word

“actual,” section 102.003(a)(9)’s requirement of “actual care, control, and

possession” incorporates into the statute a requirement of care, control, and

possession of the child that is equivalent to the exercise of parental rights. See

Jasek v. Tex. Dep’t of Family & Protective Servs., 348 S.W.3d 523, 532 (Tex.

App.––Austin 2011, no pet.) (recognizing that, by requiring showing of actual

control, the Texas Legislature in section 102.003(a)(9) created standing for those

in fact exercising care, control, and possession analogous to the exercise of

parental rights). Consequently, when a fit parent is exercising his or her own

parental rights and has not abdicated his or her parental rights of care, control,

and possession to the nonparent for the requisite statutory period, the nonparent

lacks standing under section 102.003(a)(9) to file a SAPCR. See, e.g., Troxel,



                                       13
530 U.S. at 68–69, 71, 120 S. Ct. at 2061–62; K.K.C., 292 S.W.3d at 792–93;

Kelso, 266 S.W.3d at 590–91; M.J.G., 248 S.W.3d at 758–59.

      Grandparents’ arguments here—that the trial court erroneously engrafted a

“not temporary” element into section 102.003(a)(9)’s standing requirements and

that proof of shared custody may meet section 102.003(a)(9)’s actual care and

actual control requirements even in the absence of evidence of the legal right of

control—both fail because they are premised upon the concept that a nonparent

may gain standing under section 102.003(a)(9) at the same time a fit parent is

appropriately exercising his or her own parental rights.      The concept that a

nonparent may gain standing under section 102.003(a)(9) while a fit parent is

appropriately exercising his or her own parental rights—i.e., has not abdicated

those parental rights to the nonparent—is contrary to the United States Supreme

Court’s analysis in Troxel, as well as numerous Texas cases. See, e.g., Troxel,
530 U.S. at 68–69, 120 S. Ct. at 2061; K.K.C., 292 S.W.3d at 792–93; Kelso, 266
S.W.3d at 590–91; M.J.G., 248 S.W.3d at 758–59.

      Here, no evidence exists that Mother or Father are not fit parents. The trial

court’s findings of fact, as well as the evidence presented on Father’s plea to the

jurisdiction, established that throughout Heather’s stay at Grandparents’ home,

Father and Mother continued to exercise their parental rights concerning

Heather.   Mother and Father jointly agreed to allow Heather to stay with

Grandparents for a limited period of time––until Mother completed rehab. Mother

continued to care for Heather, visiting Heather at Grandparents’ home in the

                                        14
evenings, bathing her, reading to her, and putting her to bed. Mother continued

to make scheduled doctor’s appointments for Heather; Grandparents obtained a

medical authorization from Mother and Father for Heather’s acute care needs.

Father saw Heather at least every other weekend and testified that during

Heather’s life, the longest period of time he had gone without seeing her was four

days.    Physicians called Father to obtain his consent to treat Heather when

Grandparents took her for non-acute medical care.

        Because no evidence exists that Mother and Father are not fit parents and

because the evidence supports the trial court’s findings of fact that Mother and

Father continued to exercise their parental rights of care and control concerning

Heather and did not abdicate those rights to Grandparents, the trial court

correctly determined in conclusions of law 1 and 2 that Grandparents had failed

to establish that they had actual care over Heather for the statutory six-month

period and failed to establish that they had actual control over Heather for the

statutory six-month period. Because the trial court did not err in its application of

the law to the facts, we hold that the trial court did not err by granting Father’s

plea to the jurisdiction challenging Grandparents’ standing under section

102.003(a)(9) to file a SAPCR seeking managing conservatorship of Heather.

See Kelso, 266 S.W.3d at 591; M.J.G., 248 S.W.3d at 759.               We overrule

Grandparents’ sole issue.




                                         15
                                V. CONCLUSION

      Having overruled Grandparents’ sole issue, we affirm the trial court’s order

granting Father’s plea to the jurisdiction and dismissing Grandparents’ SAPCR

for lack of standing under Texas Family Code section 102.003(a)(9).



                                                  /s/ Sue Walker
                                                  SUE WALKER
                                                  JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DELIVERED: July 28, 2016




                                       16